Citation Nr: 1215216	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  05-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post right radical nephrectomy. 

2.  Entitlement to service connection for parathyroid adenoma, status post excision, including a residual scar.

3.  Entitlement to a rating higher than 10 percent for a left knee disability, including a temporary total rating for surgery on December 7, 2005 requiring convalescence.

(The Veteran already had a temporary 100 percent convalescent rating for this left knee disability from March 7, 2008 to April 30, 2008 based on other surgical treatment necessitating convalescence).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1974 until retiring in August 1998. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2004 and subsequent rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

As support for her claims, the Veteran testified at a hearing at the RO in January 2005 before a local hearing officer.  She also subsequently testified at a video-conference hearing in July 2006 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of the hearings are of record.  

In March 2006, the RO issued a decision denying her claim for a rating higher than 10 percent for her left knee disability, including a temporary total rating under the provisions of 38 C.F.R. § 4.30 for surgery requiring convalescence.  And in response to that decision, she submitted a timely notice of disagreement (NOD) in April 2006.  The RO then provided her a statement of the case (SOC) concerning this claim in September 2006, and she responded by also filing a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this claim to the Board.  38 C.F.R. § 20.200.


In May 2007, the Board remanded the claims for service connection for renal cell carcinoma and parathyroid adenoma to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including for a VA compensation examination for a medical nexus opinion concerning the etiology of these conditions and, specifically, in terms of the likelihood they are attributable to the Veteran's military service.  In May 2009, the Board again remanded these claims for another VA compensation examination and opinion on this determinative issue of causation.

After deciding these claims for renal cell carcinoma and parathyroid adenoma in this decision, the Board instead is partly remanding the remaining claim for a higher rating for the left knee disability - except to the extent this claim concerns whether the Veteran is entitled to an additional, albeit temporary, 100 percent convalescent rating for this disability.  The remand to the RO again will be via the AMC.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence is against finding that the Veteran's renal cell carcinoma is in any way related to her military service.

2.  She has a scar on her anterior neck from surgery for her parathyroid adenoma in service.  However, she has not had any other symptoms of this adenoma since filing her claim for this consequent disability in January 2004.

3.  Her left knee surgery on December 7, 2005 did not result in the medical need for at least one month of convalescence.  There is no competent and credible indication that surgery resulted in incompletely healed postoperative residuals, especially not necessitating house confinement or incapacitating her employability for at least one month; she returned to work on December 19, 2005, so just 12 days after that surgery.


CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The anterior neck scar due to the parathyroid surgery was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  But a chronic disability due to the parathyroid adenoma, other than the anterior neck scar, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria are not met for a temporary total disability rating as a result of the December 7, 2005 surgery or ensuing convalescence.  38 U.S.C.A. §§ 1155, 5103, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.29, 4.30 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486  . 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.   

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veteran has not been given VCAA notice regarding the first three Dingess elements regarding her service-connected claims.  She was however given notice regarding the last two Dingess elements in March 2006.  Regardless, she has shown by her statements and testimony, and her representative's statements, and the medical records she submitted, that she has actual knowledge of the type of evidence and information necessary to substantiate her service-connection claims.  Moreover, she has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, she, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of her claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that she and her representative identified as possibly pertinent to the claims.  She also had VA compensation examinations in June 2005, March 2011, and July 2011 for medical nexus opinions concerning the etiology of her claimed conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Moreover, as will be discussed more fully below, the claim for a temporary total rating for her surgery on December 7, 2005, requires that she have been hospitalized at a VA facility in excess of 21 days or had medical need for at least one month of convalescence, which have not been shown.  So this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  And in this circumstance, where the law and not the evidence is dispositive of the claim, the duties to notify and assist are inapplicable because no amount of notice or assistance could possibly aid in substantiating the claim.  See Mason v. Principi, 16 Vet. App. 129 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

A.  Service-Connection Claims

A review of the Veteran's treatment history in service, as shown through her service treatment records (STRs), does not indicate an initial diagnosis of either claimed condition during that time period.  There is an indication, however, of periodic laboratory testing conducted at the Charleston Naval Hospital beginning during her active duty service, which as early as May 1997 establish elevated levels of calcium in her bloodstream and which, as mentioned, was eventually considered to have some relationship to functioning of her left parathyroid adenoma.  In August 1998, she also was treated for an enlarging midline neck mass that was believed to be benign, in the area of her thyroid (in proximity to, though not directly involving, her parathyroid gland).  She had a partial thyroid isthmectomy procedure in July 1998, with a significant amount of the thyroid left remaining.  A pathology report confirmed an adenomatous (i.e., a benign tumor of glandular origin) thyroid nodule.  She retired from the military in August 1998.

A VA general medical examination was performed in March 1999, so about 1/2 year later.  The Veteran stated that her only complaint was her thyroid.  The diagnosis was essentially normal general medical examination with history of thyroid growth removal.  As pertinent here, a March 1999 rating decision granted service connection for residuals of excision of a thyroid nodule and assigned an initial 0 percent (i.e., noncompensable) rating.  


The onset of the pathology that led to a right radical nephrectomy is shown in an August 2002 report of a kidney CT scan conducted following service at the Charleston Naval Hospital, indicating a right lower pole 10-cm mass.  The Veteran underwent right radical nephrectomy in September 2002, with no complications.  A biopsy at that time of the kidney with a mass demonstrated a renal cell carcinoma with occasional areas of solid tumor and papillary tumor.  A follow-up evaluation in December 2002 showed that a previously observed hypercalcemia condition had persisted despite a complete excision of the tumor.  She continued to have some right lower quadrant pain on recovery.  There is no indication thus far of any further pathology associated with this condition. 

Subsequently, during a January 2003 internal medicine consultation at this same location, it was determined the Veteran had developed a partialized adenoma of the parathyroid gland.  She also experienced hyperparathyroidism, which caused her to have significantly enhanced levels of calcium in her bloodstream.  In March 2003, she underwent a left parathyroid adenoma excision.  A pathology report revealed no evidence of malignancy in the excised tissue.  On additional consultation in August 2003, it was observed that she had no recurrent parathyroid abnormality. 

In January 2004, she requested service connection for renal cell carcinoma and parathyroid adenoma.  

She underwent VA examination in connection with her claims in June 2005, which, following a physical examination and review of her medical history, resulted in the diagnosis of renal cell carcinoma status-post right nephrectomy.  The VA examiner indicated it was very difficult to say when the cancer had developed.  While the history of disease process was uncertain, it was considered less likely than not that the Veteran's renal cancer was responsible for the pain she was having in service, since, according to the examiner, generally this type of cancer was painless until it reached a very advanced state.  It was also indicated there was no connection between the Veteran's renal cell carcinoma and her parathyroid adenoma.  


A VA thyroid and parathyroid examination more recently was performed in March 2011.  The VA examiner, a hematologist and oncologist, reviewed the Veteran's claims file and conducted the examination.  The diagnosis was renal cell carcinoma stage 2, resected in 2002.  The examiner opined that it was less likely as not that this tumor was present in 1998, when the Veteran was separated from service, even considering the nonspecific abdominal and flank pains she had at that time.  The examiner explained that the natural history of renal cell carcinoma is not consistent with a slow progression of 4 years until diagnosis in 2002.  Regarding the issue of the etiology of the Veteran's parathyroid/thyroid condition, this examiner surmised that since it is a benign process, that question would be better addressed by an endocrinologist.

The Veteran resultantly had a VA endocrinology examination in July 2011.  Physical examination noted a well-healed surgical scar on her anterior neck from the thyroid/parathyroid surgeries.  After physical examination and review of her medical history, the examiner, an endocrinologist, diagnosed primary hyperparathyroidism, status post curative surgery in March 2003.  The examiner opined that the Veteran's primary hyperparathyroidism developed during her military service, as evidenced by the normal pre-service serum calcium tests and the multiple in-service increased serum calcium tests.  However, the examiner also noted that the March 2003 left parathyroid adenoma excision surgery cured the condition without any residuals, as evidenced by the subsequent normal serum calcium tests.

In support of her claims, and in particular the one for renal cancer, the Veteran has indicated as a potential association between the diagnosis of this condition in 2002, and her active duty service, that she had intermittent episodes of lower back pain, gastrointestinal (GI) symptoms, and leg cramps since the early 1990s.  There are several records of treatment for this in her STRs, even if not then associated with a kidney disorder; this includes a February 1996 report wherein she complained of back pain that felt like kidney pain, although the examining physician did not suspect pyelo (renal pelvis) involvement.  She also alleges that, because she underwent a nephrectomy procedure only four years after retiring from the military, and the renal tumor was of substantial size and weight at that time of its excision, this suggested the tumor had been present for several years - meaning dating back to when she was in the military.  

She also submitted a letter, received in March 2004, from a friend of over 20 years, L.W.B., who essentially stated that all of the Veteran's serious health problems started in service and it took medical personnel some time subsequent to service to determine the real cause of her conditions.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing she has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Malignant (cancerous) tumors are chronic, per se, and therefore will be presumed to have been incurred in service if manifest to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

So as is apparent, service connection only may be granted when a disease or an injury in service has resulted in current disability.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Generally speaking, subject to the exceptions mentioned, a "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Court has held that, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (clarifying that this current disability requirement for a service-connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

The Veteran's post-service treatment records show she first received a diagnosis of renal cell carcinoma in 2002, some 4 years after retiring from the military.  And the VA compensation examiner has explained that the type of cancer the Veteran had would not have incepted 4 or more years earlier - meaning while she was in service - and not been more evident.  So he refuted the notion this cancer had been in such an early stage during the Veteran's service so as to have possibly gone undetected.  And the Veteran has failed to show continuity of symptomatology associated with this renal cell carcinoma during these 4 intervening years between the conclusion of her military service and the initial diagnosis of this cancer to otherwise support this posited link between this cancer and her military service.  As explained, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of linking a current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

The March 2011 VA medical nexus opinion obtained pursuant to the Board's remand directive concluded that, after performing a thorough review of the claims file, it is less likely than not (so less than 50/50 probability) the Veteran's renal cell carcinoma was causally or etiologically related to her military service.  Since this examiner based the opinion on a thorough review of the record and evaluation, it is fully informed and has a lot of probative value.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position).  It is not shown the Veteran had this cancer within the required one year of her retirement from the military, certainly not to the required minimum compensable degree of at least 10-percent disabling, to otherwise warrant presuming it was incurred during her service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

She is competent to describe her observations of her symptoms of pain, etc., while in service, also since.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, because renal cell carcinoma is not a condition amenable to probative lay comment regarding its diagnosis and etiology, she is not also competent to ascribe her symptoms to this cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

Her lay testimony also must be weighed against the other evidence of record, including specifically the expert medical opinions that were requested and obtained on remand.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

As there is no evidence in the STRs to support direct causation, no manifestation of renal cell carcinoma to the required compensable degree within one year of service, meaning by August 1999, to support presumptive causation, and the June 2005 and July 2011 VA examiners' opinions against a connection between the Veteran's renal cell carcinoma and her service, the Board finds that the weight of the evidence is against linking this cancer to her military service.  The VA medical opinions are more probative of the determinative issue of causation of renal cell carcinoma.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.). 

Regarding the parathyroid adenoma claim, the July 2011 VA endocrinologist determined the Veteran had a parathyroid adenoma in service, as evidenced by the increased serum calcium tests, and this commenting physician also observed the Veteran had a well-healed scar due to the procedure.  Thus, she is entitled to service connection for this well-healed scar due to her parathyroid surgery since it is a residual of that surgery.  The Board sees that she is already in receipt of service connection for a surgical scar from her thyroid surgery, however, additional scarring, if any, also must be compensated.

The July 2011 VA examiner confirmed there are no other residuals of the parathyroid adenoma, which was removed in 2003 prior to the Veteran bringing this claim for service connection.  Therefore, in the absence of any other current residuals involving the removal of her parathyroid adenoma, there is not additional disability to compensate her for.  See again McClain, 21 Vet. App. at 321 (disability must be present at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if it later resolves); Brammer, 3 Vet. App. at 225 (in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich, 104 F.3d at 1332 (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

So other than the grant of service connection for the residual scar of the anterior neck, the preponderance of the evidence is against these claims; there is no doubt to be resolved; and service connection is not warranted.  38 C.F.R. § 3.102.

B.  Temporary Total Rating Claim

A temporary total (i.e., 100 percent) disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29 (2011).

A temporary total disability rating also will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  Under 38 C.F.R. § 4.30 (2011), a temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the 

necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

The Veteran's VA treatment records do confirm that she underwent surgery on her service-connected left knee on December 7, 2005.  But her care appeared to be ambulatory in nature, as opposed to requiring extensive inpatient treatment.  Thus, there is no indication her service-connected left knee disability required VA hospital treatment for a period in excess of 21 days.  This precludes a temporary total rating under the provisions of 38 C.F.R. § 4.29.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law). 

There also is no basis for either surgery to afford entitlement to a temporary total rating under Paragraph 30 (38 C.F.R. § 4.30).  There is no indication she required any extensive bedrest in either her home or a hospital setting, following that December 7, 2005surgery.  Her post-operative instructions make no mention of required bedrest, hospital convalescence, or other medical restrictions.  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Here, though, a VA follow up dated on December 13, 2005 noted the Veteran had 0 to 120 degrees of flexion of her left knee; normal knee flexion is just slightly greater, from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  She was released to return to her normal level of activity as of December 19, 2005, just 12 days after her surgery, with no physical restrictions.  Another follow up dated on January 10, 2006 indicates she was doing a "whole lot better."


She had a VA examination in February 2006, so the next month.  Her left knee range of motion had improved since the surgery.  She did still have occasional pain, especially when squatting, but her activities of daily living or occupational activities were not impaired.  She did notice the pain more frequently at work.  The diagnosis was early medial compartment arthritis of the left knee with joint effusion.

In her notice of disagreement (NOD), she stated that she did, in fact, return to work on December 19, 2005, but that she had to use her Christmas vacation to recuperate from her left knee surgery, returning to work again on January 2, 2006.  Still, she has failed to produce any objective evidence that she had not returned to a relatively normal state, considering the nature of her left knee surgery was otherwise incapacitated in association with recuperation from the immediate effects of her operation.  Therefore, entitlement to a temporary total disability rating for convalescence following her surgery on December 7, 2005, is unwarranted under the provision of Paragraph 30.


ORDER

The claim for service connection for renal cell carcinoma is denied.

The claim for an anterior neck scar from the surgical removal of the parathyroid adenoma, however, is granted; whereas the claim for service connection for all additional disability said to be the result of this parathyroid adenoma, other than this anterior neck scar, is denied.

Also denied is the claim of entitlement to a temporary total rating for the surgery for the service-connected left knee disability on December 7, 2005 and ensuing convalescence.



REMAND

The most recent VA compensation examination of the Veteran's left knee was in August 2007, so nearly 5 years ago.  She has had additional surgery on this knee since that examination for partial left knee replacement in March 2008.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  See Robinette  v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Another VA compensation examination therefore would be helpful in reassessing the severity of this disability given this subsequent surgery on this knee.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating);. 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to assist in obtaining any outstanding records concerning evaluation or treatment of her left knee disability by specifying dates, locations, and providers of this treatment.  After allowing an appropriate time for response, obtain all identified records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's left knee disability.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history - including concerning her two left knee surgeries, the most recent of which apparently involved a partial left knee replacement.  

She is hereby advised that failure to report for this examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this remaining claim for a higher rating for this left knee disability in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


